Citation Nr: 1550049	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a hydrocele (also claimed as a testicle condition).

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hypertension, claimed as secondary to herbicide exposure and/or service connected type II diabetes mellitus.

4.  Entitlement to an effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral syndrome of the left knee.

5.  Entitlement to an effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral syndrome of the right knee.

6.  Whether new and material evidence has been received to reopen a claim for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1973.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In an August 2011 statement of the case, the RO found that the rating decision on appeal had reopened the claim for hypertension, and proceeded to deny it on the merits.  The Board notes that regardless of this determination, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of service connection for hypertension and whether new and material evidence has been received to reopen a claim for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has a hydrocele or other testicle condition. 

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has bronchitis. 

3.  The Veteran's original claim for service connection for a bilateral knee condition was denied in December 1976; he did not appeal it, and the decision became final.  

4.  The Veteran requested to reopen the previously denied claim for service connection for a bilateral knee condition on April 8, 2009. 


CONCLUSIONS OF LAW

1.  A hydrocele (also claimed as a testicle condition) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for an effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral pain syndrome, left knee, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral pain syndrome, right knee, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises in part from the Veteran's disagreement with the effective dates of grants of service connection.  Once service connection was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board need not address whether VA satisfied the relevant notice provisions with respect to the earlier effective date claims.  

Notice with respect to the service connection claims was provided in a May 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  The Board finds that the service treatment records mentioned in the remand below would not be relevant to the claims being decided in this decision.  

A VA genitourinary examination was conducted in December 2013.  The Board finds that the December 2013 VA examination is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for any opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hydrocele issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

As discussed below, the evidence is negative for any findings, persistent or recurrent symptoms or diagnoses of bronchitis during the appeal period.  Thus, an examination for this claim is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Findings or opinions from a VA examination would not be relevant to the Veteran's earlier effective date claims.  Thus, an examination for these claims is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) .

The Veteran contends that he incurred a hydrocele due to a lifting injury during active duty.  After he underwent surgery for it in the early 1980's, the hydrocele continued.  He contends that he developed bronchitis during basic training and it has continued since that time.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a hydrocele (also claimed as a testicle condition) and bronchitis.  The evidence does not show that the Veteran has either disability. 

The VA and private medical records before the Board are negative for complaints, symptoms, findings or diagnoses of a hydrocele or other testicle condition, or bronchitis.  The report of the December 2013 VA examination provides that the Veteran's testes and epididymitis were normal.  

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a hydrocele or other testicle condition, or bronchitis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The evidence demonstrates that the Veteran is not entitled to service connection a hydrocele (also claimed as a testicle condition) or bronchitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Dates

The Veteran contends that the effective date for the grants of service connection for patellofemoral pain syndrome should be in 1976, when he filed his initial claim for service connection for a bilateral knee disability.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date earlier than April 8, 2009, for the grants of service connection for patellofemoral pain syndrome of the left knee or right knee. 

The Veteran's original claim for service connection for a bilateral knee disability was denied by a December 1976 rating decision.  The Veteran did not submit new and material evidence within one year of that decision and did not appeal the denial; the December 1976 decision became final.  

In September 1984, the Veteran informed VA that he wanted to reopen his "service-connected claim."  He did not specify which service connection claim.  In correspondence dated later that some month, VA informed the Veteran that in order for it to reconsider the December 1976 rating decision denying service connection for a bilateral knee disability, a gastrointestinal condition and hypertension, he would have to submit new and material evidence.  The Veteran did not respond and is deemed to have abandoned this claim to reopen.  See Hurd v. West, 13 Vet. App. 449, 452  (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).

The Veteran requested to reopen the previously denied claim for service connection for a bilateral knee disability on April 8, 2009.  This claim ultimately led to the November 2009 rating decision that granted service connection.  The rating decision assigned effective dates of April 8, 2009, the date of receipt of the Veteran's request to reopen his claim for service connection for a bilateral knee disability.  

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that effective dates earlier than April 8, 2009, are not warranted, as this date is the day of receipt of the Veteran's request to reopen his claim for service connection for a bilateral knee disability.

Other than the abandoned 1984 claim, the record contains no document dated before the April 8, 2009, request to reopen that constitutes an application to reopen the claim for service connection for a bilateral knee disability or that can be construed as a formal or informal request to reopen the claim for service connection for a bilateral knee disability.  Thus, the Board finds that effective dates prior to April 8, 2009, for the grants of service connection for patellofemoral pain syndrome of the left knee or right knee are not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to effective dates prior to April 8, 2009, for the grants of service connection for patellofemoral pain syndrome of the left knee or right knee.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a hydrocele (also claimed as a testicle condition) is denied.

Service connection for bronchitis is denied.

An effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral syndrome of the left knee is denied.

An effective date earlier than April 8, 2009, for the grant of service connection for patellofemoral syndrome of the right knee is denied.


REMAND

During the pendency of the appeal, VA requested a VA examination to determine whether the Veteran's service-connected type II diabetes mellitus caused or aggravated his hypertension.  VA conducted an examination in July 2011.  However, the examination report does not address the question of aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  As a result, the VA examination was inadequate.

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Turning to the Veteran's degenerative joint disease of the right knee, in August 2010 he informed VA that in 1976 he had provided the incorrect name of the German hospital where he had received in-service knee treatment during January and February 1973.  He stated that the correct name of the hospital was the 130th General Hospital Nurnberg.  In this regard, the Veteran's service treatment records do not include the identified hospital records and VA has not attempted to obtain medical records from the 130th General Hospital Nurnberg.

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all relevant records from the Veteran's eFolders to the examiner who conducted the July 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the record in order to fully address whether it is at least as likely as not (50 percent probability or greater) that any hypertension was aggravated (i.e., permanently worsened beyond its normal progress) by the Veteran's service-connected type II diabetes mellitus.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Using all available sources, obtain and associate with the Veteran's eFolders all treatment records for the Veteran from the 130th General Hospital Nurnberg, to include any records dated in January and February 1973 addressing knee treatment.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


